Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-18-2009

Brooks v. Wachovia Bank NA
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4026




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Brooks v. Wachovia Bank NA" (2009). 2009 Decisions. Paper 1861.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1861


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                      UNITED STATES COURTS OF APPEALS
                           FOR THE THIRD CIRCUIT


                                       No. 07-4026


                               RALPH BROOKS, JR.
                         ON BEHALF OF HIMSELF AND ALL
                          OTHERS SIMILARLY SITUATED

                                                           Appellant

                                             v.

            WACHOVIA BANK, NA; WACHOVIA CORPORATION;
                EVERGREEN INVESTMENT SERVICES, INC.;
          EVERGREEN INVESTMENT MANAGEMENT COMPANY, LLC;
                   EVERGREEN DISTRIBUTORS, INC.




                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                                (D. C. No. 06-cv-00955)
                          District Judge: Hon. James T. Giles




                               Argued on February 5, 2009


                     Before: RENDELL and ROTH, Circuit Judges
                              HAYDEN*, District Judge




       *Honorable Katharine S. Hayden, United States District Judge for the District of New
Jersey, sitting by designation.
                            (Opinion filed: February 18, 2009)

Ann Miller, Esquire (Argued)
Ann Miller, LLC
834 Chestnut Street, Suite 206
Philadelphia, PA 19107

Richard D. Greenfield, Esquire
Greenfield & Goodman
780 Third Avenue, 48 th Floor
New York, NY 10017

                     Counsel for Appellant


Donna M. Doblick, Esquire (Argued)
Mary J. Hackett, Esquire
Gregory B. Jordan, Esquire
Reed Smith, LLP
435 Sixth Avenue
Pittsburgh, PA 15219

                     Counsel for Appellee




                                      OPINION




ROTH, Circuit Judge:

       This case centers on the preclusive effect of a 2003 settlement between defendant

Wachovia Bank and the Parsky plaintiffs, a class of fund beneficiaries that included instant

plaintiff Ralph Brooks. See Parsky v. Wachovia Bank, Feb. 2000 Term, No. 000771 (Phila.

County Ct. Com. Pl.). The District Court dismissed Brooks’s class action claims, finding



                                             2
them barred by the broad release executed in Parsky. On appeal, Brooks argues that the

District Court misrepresented the allegations in his complaint, took too broad a view of the

Parsky release, and engaged in improper factfinding. Brooks also challenges the adequacy

of the notice he received concerning the Parsky release.

       The District Court had jurisdiction pursuant to 18 U.S.C. § 1964, 28 U.S.C. § 1331,

28 U.S.C. § 1332(d), and 28 U.S.C. § 1367. We have jurisdiction pursuant to 28 U.S.C. §

1291. We have carefully considered the appellate briefs of the parties and the record,

including the very thorough memorandum opinion of the District Court. For essentially the

reasons stated by the District Court, we will affirm its September 14, 2007, dismissal of

Brooks’s claims.




                                             3